Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2018

                           No. 04-18-00081-CR & 04-18-00082-CR

                                  Homer C. TOMERLIN, III,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                       Trial Court No. 16-1600-CR-C, 16-1601-CR-C
                      The Honorable Dwight E. Peschel, Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice, dissenting
              Rebeca C. Martinez, Justice
              Irene Rios, Justice

        On October 5, 2018, appellant filed a “Request for Reconsideration of this Court’s Denial
of Oral Argument.” Appellant’s request is DENIED.


It is so ORDERED on October 26, 2018.

                                                               PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court